      Case 2:17-cr-00060-MCE Document 236 Filed 03/16/20 Page 1 of 2


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     PAMELA STEPHANIE EMANUEL
7
8                            IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,               )   Case No. 2:17-CR-0060 MCE
                                             )
12       Plaintiff,                          )
                                             )   REQUEST TO PROCEED WITH
13                    vs.                    )   SENTENCING; WAIVER (AMENDED)
                                             )
14   PAMELA STEPHANIE EMANUEL,               )
                                             )
15       Defendant.                          )   Judge: Hon. Morrison C. England, Jr.
                                             )
16                                           )
                                             )
17
18
19          I, Pamela Stephanie Emanuel, hereby ask the Hon. Morrison C. England to
20   proceed with sentencing in my case although he is unable to appear personally in court.
21          I hereby request and consent to be sentenced by Judge England with the judge
22   appearing remotely, by video teleconference.
23          To the extent that I may have a right to have the judge be personally present in
24   Court at the time of sentencing, I waive that right, whether it arises under the Federal
25   Rules of Criminal Procedure, the United States Code, the U.S. Constitution, or any
26   other law. I further waive any claim of error, on any basis, that sentencing should not
27   have been held without the judge being physically present in Court. I reiterate my
28   waiver of appeal and of collateral attack as stated in my plea agreement, and expressly

                                                  -1-
      Case 2:17-cr-00060-MCE Document 236 Filed 03/16/20 Page 2 of 2


1    extend that waiver to any claim I may otherwise have that the judge should be
2    physically present at sentencing.
3           It is my personal and specific request to be sentenced as soon as the Court is
4    able. In making this request, I am mindful of the fact that the Judge, although observing
5    the proceedings via video, may be less able to personally observe my physical
6    demeanor should I choose to exercise my right of allocution. See Fed. R. Crim. P.
7    32(i)(4).
8
9    Dated: March 16, 2020                    /s/ P. Emanuel (FPD has orig.)
                                              PAMELA S. EMANUEL
10
                                              Defendant
11
12
            I hereby concur in my client’s request and waiver.
13
14
                                              Respectfully Submitted,
15
                                              HEATHER E. WILLIAMS
16                                            Federal Defender
17
     Dated: March 16, 2020                    /s/ T. Zindel
18                                            TIMOTHY ZINDEL
                                              Assistant Federal Defender
19                                            Attorney for PAMELA EMANUEL
20
21
22
23
24
25
26
27
28

                                                -2-
